DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via voicemail from Attorney Mr. David Heisey following an Examiner-initiated interview held on 22 Apr 22 with Attorney’s Assistant Ms. Jennifer Sahm, whom was acting on behalf of the Attorney of Record (currently Mr. Richard A. Dunning, Jr.).  A copy of the interview summary form as well as email correspondence (which led to the authorization for said examiner’s amendment) are attached herein.
The claim set filed 24 Feb 22 is hereby further amended by the claim set changes shown below.  The application has been amended as follows:
1. (Currently Amended) A system comprising:
a diagnostic scan tool comprising an adapter configured to couple the diagnostic scan tool to a vehicle computing network in a vehicle damaged in a collision event; and
a workflow computing device comprising:
at least one processor;
a first application programming interface (API) configured to enable data communication between the workflow computing device and 
a second API configured to enable data communication between the workflow computing device and 
a memory comprising programmed instructions stored thereon coupled to the at least one processor, wherein, the at least one processor is programmed to execute the stored programmed instructions to:
obtain from the diagnostic scan tool when coupled to the vehicle computing network in the vehicle, via the first API, an identification of the vehicle and diagnostic data for the vehicle that requires one or more collision repair operations including replacement, reprogramming, recalibration, or repair of one or more systems or components of the vehicle that were damaged during the collision event;
retrieve from the third-party network device, via the second API, specific repair procedure data for the vehicle based on the identification of the vehicle and the ;
the specific repair procedure data to the diagnostic scan tool for viewing on a display of the diagnostic scan tool, via the second API;
monitor and record in real time, via the first API, repair operations data received for the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network 
process the repair operations data to determine proof data proving that the one or more collision repair operations were completed on the vehicle; and
transmit the proof data to the third-party network device, via the second API
2. (Currently Amended) The system as set forth in claim 1, wherein for the retrieve from the third-party network device the specific repair procedure data for the vehicle, the at least one processor is further configured to be capable of executing the stored programmed instructions to:
retrieve other repair procedure data for the one or more collision repair operations that includes prior annotated data, via at least one of the first API and/or the second API; and
send the other repair procedure data to the diagnostic scan tool for viewing on the display of the diagnostic scan tool, via the first API.
3. (Currently Amended) The system as set forth in claim 1, wherein to monitor and record in real time, via the first API, repair operations data received for the one or more collision repair operations, the at least one processor is further configured to be capable of executing the stored programmed instructions to:
monitor and record in real time, via the first API, repair recalibration data from one or more recalibrations performed on one or more electronic modules or one or more sensors of the vehicle related to the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle.
4. (Currently Amended) The system as set forth in claim 1, wherein to monitor and record in real time, via the first API, repair operations data received for the one or more collision repair operations, the at least one processor is further configured to be capable of executing the stored programmed instructions to:
monitor and record in real time, via the first API, reprograming data from reprogramming of or one or more sensors of the vehicle related to the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle.
5. (Currently Amended) The system as set forth in claim 1, wherein the at least one processor is further configured to be capable of executing the stored programmed instructions to:
reset, via the first API, one or more codes on one or more electronic modules or one or more sensors of the vehicle related to the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the computing network in the vehicle.
6. (Previously Presented) The system as set forth in claim 1, wherein the identification of the vehicle further comprises at least vehicle identification number (VIN) data obtained by the diagnostic scan tool.
7. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to:
obtain from a diagnostic scan tool comprising an adapter configured to couple the diagnostic scan tool to a vehicle computing network in a vehicle damaged in a collision event, when the diagnostic scan tool is coupled to the vehicle computing network in the vehicle, via a first application programming interface (API) that enables data communication between the one or more processors and , or repair of one or more systems or components of the vehicle that were damaged during [[a]] the collision event;
retrieve from a third-party network device, via a second API that enables data communication between the one or more processors and ;
the specific repair procedure data to the diagnostic scan tool for viewing on a display of the diagnostic scan tool, via the second API;
monitor and record in real time, via the first API, repair operations data received for the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle, wherein the of the vehicle and reprograming data from reprogramming of the one or more electronic modules or the one or more sensors of the vehicle associated with the one or more systems or components of the vehicle; and
process the repair operations data to determine proof data proving that the one or more collision repair operations were completed on the vehicle; and
transmit the proof data to the third-party network device, via the second API
8. (Currently Amended) The non-transitory computer readable medium as set forth in claim 7, wherein for the retrieve from the third-party network device the specific repair procedure data for the vehicle, the instructions further comprise executable code which when executed by the one or more processors, causes the one or more processors to:
retrieve other repair procedure data for the one or more collision repair operations that includes prior annotated data, via at least one of the first API and/or the second API; and
send the other repair procedure data to the diagnostic scan tool for viewing on the display of the diagnostic scan tool, via the first API.
9. (Canceled)
10. (Canceled)
11. (Currently Amended) The non-transitory computer readable medium as set forth in claim 7, the instructions further comprise executable code which when executed by the one or more processors, causes the one or more processors to:
reset, via the first API, one or more codes on the one or more electronic modules or the one or more sensors of the vehicle related to the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle.
12. (Previously Presented) The non-transitory computer readable medium as set forth in claim 7, wherein the identification of the vehicle further comprises at least vehicle identification number (VIN) data obtained by the diagnostic scan tool.
13. (Currently Amended) A method comprising:
obtaining, by a workflow computing device, from a diagnostic scan tool comprising an adapter configured to couple the diagnostic scan tool damaged in a collision event, via at least one first application programming interface (API) that enables data communication between the workflow computing device and that requires one or more collision repair operations including replacement, reprogramming, recalibration, or repair of one or more systems or components of the vehicle that were damaged during [[a]] the collision event;
retrieving, by the workflow computing device, from a third-party network device, via at least one second API that enables data communication between the workflow computing device and scan tool via the at least one first API;
monitoring and recording in real time, by the workflow computing device, via the at least one first API, repair operations data received for the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle, wherein the recorded repair operations data includes recalibration data from one or more recalibrations performed on one or more electronic modules or one or more sensors associated with the vehicle and reprograming data from reprogramming of the one or more electronic modules or the one or more sensors of the vehicle associated with the one or more systems or components of the vehicle; and
processing, by the workflow computing device, the repair operations data  to determine proof data proving that the one or more collision repair operations were completed on the vehicle; and
transmitting, by the workflow computing device, the proof data to the third-party network device, via the at least one second API
14. (Currently Amended) The method as set forth in claim 13, wherein the retrieving from the third-party network device the specific repair procedure data for the vehicle further comprises:
retrieving, by the workflow computing device, other repair procedure data for the one or more collision repair operations that includes prior annotated data, via at least one of the at least one first API and/or the at least one second API; and
sending, by the workflow computing device, the other repair procedure data to the diagnostic scan tool for viewing on the display of the diagnostic scan tool, via the at least one first API.
15. (Canceled)
16. (Canceled)
17. (Currently Amended) The method as set forth in claim 13, further comprising:
resetting, via the at least one first API, one or more codes on the one or more electronic modules or the one or more sensors of the vehicle related to the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle.
18. (Previously Presented) The method as set forth in claim 13, wherein the identification of the vehicle further comprises at least vehicle identification number (VIN) data obtained by the diagnostic scan tool.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-8, 11-14, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set per the above Examiner’s Amendment, all current claims as shown above are allowed.  The prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A system comprising: a diagnostic scan tool comprising an adapter configured to couple the diagnostic scan tool to a vehicle computing network in a vehicle damaged in a collision event; and a workflow computing device comprising: at least one processor; a first application programming interface (API) configured to enable data communication between the workflow computing device and the diagnostic scan tool; a second API configured to enable data communication between the workflow computing device and a third-party network device; and a memory comprising programmed instructions stored thereon coupled to the at least one processor, wherein, the at least one processor is programmed to execute the stored programmed instructions to: obtain from the diagnostic scan tool when coupled to the vehicle computing network in the vehicle, via the first API, an identification of the vehicle and diagnostic data for the vehicle that requires one or more collision repair operations including replacement, reprogramming, recalibration, or repair of one or more systems or components of the vehicle that were damaged during the collision event; retrieve from the third-party network device, via the second API, specific repair procedure data for the vehicle based on the identification of the vehicle and the diagnostic data; send the specific repair procedure data to the diagnostic scan tool for viewing on a display of the diagnostic scan tool, via the second API; monitor and record in real time, via the first API, repair operations data received for the one or more collision repair operations on the one or more systems or components of the vehicle with the diagnostic scan tool when coupled to the vehicle computing network in the vehicle; process the repair operations data received from the diagnostic scan tool prior to and after the one or more collision repair operations to determine proof data proving that the one or more collision repair operations were completed on the vehicle; and transmit the proof data to the third-party network device, via the second API.”).  Independent Claims 7 and 13 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 7 and 13.  Dependent Claims 2-6, 8, 11-12, 14, and 17-18 are also allowed for at least including the limitations of either independent Claim 1, independent Claim 7, or independent Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663